Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “electric circuitry” in claim 1, and “an aerosol generator” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. As noticed in page 6, lines 19-27, the electric circuitry may include a processor and a memory, an application specific integrated circuit (ASIC), or combination thereof.  The memory may be a nonvolatile memory, such as a flash memory, a phase-change random access memory (PRAM), a magneto-resistive RAM (MRAM), a resistive RAM (ReRAM), or a ferro-electric RAM (FRAM), or a volatile memory, such as a static RAM (SRAM), a dynamic RAM (DRAM), or a synchronous DRAM (SDRAM). The processor may be a central processing unit (CPU) or a controller that when executing instructions stored in the memory, configures the processor as a special purpose computer to perform the operations of the electric circuitry. As noticed in page 10, lines 9-13, the electric circuitry may comprise any 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Specification
The disclosure is objected to because of the following informalities: the reference number 130 is used for both the tilt sensor and the electric circuitry (amendment to specification filed on 08/14/2019), and reference numbers 120 and 130 are both used for the electric circuitry (amendment to specification filed on 08/14/2019).  Also, the reference numbers 120 and 320 are both used for the electric circuitry (page 30, line 6).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification discloses that the electric circuitry may include a processor and a memory, an application specific integrated circuit (ASIC), or combination thereof…The processor may be a central processing unit (CPU) or a controller that when executing instructions stored in the memory, configures the processor as a special purpose computer to perform the operations of the electric circuitry (page 6, lines 19-27), and that the electric circuitry may comprise any suitable elements. The electric circuitry may comprise a microprocessor. The microprocessor may be a programmable microprocessor. The electric circuitry may comprise a memory. The memory may store a lookup table (page 10, lines 9-13). However, there is no disclosure of the specific structure that performs the claimed functions.
Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. By removing the “electrically operated” limitation from the preamble, the claims are broader in scope and now can include non electrical which is considered new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim limitation “electric circuitry” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification discloses, a processor, a microprocessor, a controller, a CPU, a memory.  What structure performs the claimed functions? Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cochand (US 2014/0020693) in view of Memari (US 2015/0245654).
Regarding claim 1, Cochand teaches an aerosol-generating device (Fig. 1; abstract), comprising a liquid storage portion (113) configured to hold a liquid aerosol-forming substrate (115 within 113); an aerosol generator (119); a capillary wick (117) configured to draw liquid aerosol-forming substrate from the liquid storage portion to the  aerosol generator (as shown in Fig. 1; by capillary wick 117; p.0058-0059), the aerosol generator in fluid communication with the liquid storage portion and the capillary wick 
Cochand fails to disclose a tilt sensor configured to sense an angle of orientation value of the liquid storage portion; and wherein the electric circuitry is configured to monitor the angle of orientation value as sensed by the tilt sensor, and determine a depletion value of the liquid aerosol-forming substrate based on the angle of orientation value and tabulated data, the tabulated data being data on a relationship between the angle of orientation value and a depletion of the liquid aerosol-forming substrate, the electric circuitry being configured to determine the depletion value while the aerosol-generating device is in any physical orientation.
Memari teaches an aerosol-generating system comprising a tilt sensor configured to sense the angle of orientation value of the liquid storage portion; and wherein the electric circuitry configured to monitor the angle of orientation value as sensed by the tilt sensor and determine a depletion value of liquid aerosol-forming substrate based on the angle of orientation value and tabulated data, the tabulated data being data on a relationship between the angle of orientation value and a depletion of the liquid aerosol-forming substrate, the electric circuitry being configured to determine the depletion while the aerosol-generating device is in any physical orientation that allows sensing of the angle of orientation value  (p.0529; p.0736, item 6 under Feature 5 & 6; p.0744, item 23).

Regarding claim 2, Cochand and Memari combined teach the aerosol-generating device as set forth above, wherein the capillary wick is arranged to traverse the liquid storage portion near an end of the liquid storage portion (Cochand; as shown in Fig. 1).
Regarding claim 3, Cochand and Memari combined teach the aerosol-generating device as set forth above, wherein the electric circuitry is further configured to determine the depletion value by determining an amount of the liquid aerosol-forming substrate depleted from the liquid storage portion or a rate of depletion of the liquid aerosol-forming substrate from the liquid storage portion (Cochand, abstract, p.0004-0005, p.0008; Memari, p.0529; p.0736, item 6 under Feature 5 & 6; p.0744, item 23).
Regarding claim 4, Cochand and Memari combined teach the aerosol-generating device as set forth above, wherein the electric circuitry is arranged to supply an electrical current from a power source to the aerosol generator (Cochand; p.0034); and determine the depletion value further based on the electrical current supplied to the aerosol generator (Cochand; abstract; p.0004-0005, p.0008, p.0033-0034).

Regarding claim 6, Cochand and Memari combined teach the aerosol-generating device as set forth above, wherein the electric circuitry is configured to measure a resistance of the one or more electric heating elements (Cochand; p.0026).
Regarding claim 7, Cochand and Memari combined teach the aerosol-generating device as set forth above, wherein the aerosol-generating device comprises a temperature sensor (Cochand; p.0024; p.0079) arranged to sense temperature of the one or more electric heating elements (Cochand; p.0024; p.0079).
Regarding claim 8, Cochand and Memari combined teach the aerosol-generating device as set forth above, wherein the electric circuitry is configured to monitor activation of the electric heater by monitoring a resistance or the temperature of the one or more heating elements over time (Cochand; p.0027; 0029; p.0081-0089); and determine the depletion value further based on the resistance or the temperature of the one or more electric heating elements (Cochand; p.0027; 0029; p.0081-0089).
Regarding claim 9, Cochand and Memari combined teach the aerosol-generating device as set forth above, wherein the electric circuitry is configured to determine the depletion value further based on a relationship between an electrical current supplied to the one or more electric heating elements and a resistance change or temperature change of the one or more electric heating elements (Cochand; abstract).
Regarding claim 10, Cochand and Memari combined teach the aerosol-generating device as set forth above, wherein the electric circuitry is further configured 
Regarding claim 11, Cochand and Memari combined teach the aerosol-generating device as set forth above, wherein the electric circuitry is further configured to determine an estimate of an amount of the liquid aerosol-forming substrate remaining in the liquid storage portion based on the depletion value (Cochand; p.0005).
Regarding claim 12, Cochand and Memari combined teach the aerosol-generating device as set forth above, wherein the electric circuitry is configured to determine the estimate of the amount of the liquid aerosol-forming substrate held in the liquid storage portion by subtracting the depletion value from a known initial amount of the liquid aerosol-forming substrate in the liquid storage portion (Cochand; p.0006; p.0008; p.0030-0032; p.0047).
Regarding claim 13, Cochand and Memari combined teach the aerosol-generating device as set forth above, wherein the aerosol-generating device includes a main unit (Cochand; 105) and a cartridge (Cochand; 103 comprising 113), the main unit 
Regarding claim 14, Cochand and Memari combined teach the aerosol-generating device as set forth above, wherein the cartridge further comprises the tilt sensor arranged to sense the angle of orientation value of the liquid storage portion (Memari, p.0529; p.0736, item 6 under Feature 5 & 6; p.0744, item 23).
Cochand and Memari combined fail to disclose wherein the main unit further comprises the tilt sensor arranged to sense the angle of orientation value when the cartridge is removably received by the main unit.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to dispose the tilt sensor in a connection portion of the main unit with the cartridge as long as the tilt sensor is able to sense the angle of orientation value of the liquid storage portion, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Regarding claim 15, Cochand and Memari combined teach the aerosol-generating device as set forth above, wherein the cartridge further comprises the tilt sensor arranged to sense the angle of orientation value (Memari, p.0529; p.0736, item 6 under Feature 5 & 6; p.0744, item 23).
Regarding claim 16, Cochand and Memari combined teach the aerosol-generating device as set forth above, wherein, the electric -circuitry is configured to determine a rate of depletion based on the determined depletion (Cochand, abstract, p.0004-0005, p.0008; Memari, p.0529; p.0736, item 6 under Feature 5 & 6; p.0744, item 23).

Regarding claim 18, Cochand and Memari combined teaches the aerosol-generating device as set forth above, wherein the capillary wick is arranged to traverse the liquid storage portion near an end-most end of the liquid storage portion (Cochand; as shown in Fig. 1).
Regarding claim 19, Cochand and Memari combined teaches the aerosol-generating device as set forth above, further comprising a memory operationally connected to the electric circuitry (as shown in Fig. 71; p.0125; p.0528), the memory storing the tabulated data (inherently present since it is able to determine depletion of the e-liquid by detecting an angle of the cartridge using a tilt sensor; p.0736, item 6 under Feature 5 & 6), wherein the electric circuitry is further configured to determine an estimate of depletion of the liquid aerosol-forming substrate based on one or more of, an electrical current supplied to the aerosol generator, a resistance or the temperature of the one or more electric heating elements, or a relationship between the electrical current supplied to the one or more electric heating elements and a resistance change or temperature change of the one or more electric heating elements (Cochand; 
Response to Arguments
Some of the claim amendments raised new issues like 112a (new matter) and 112b (lack of structure) rejections. Please refer to the 112 rejections sections of this office action.
Based on the best understanding of the claimed invention, the previously cited art still reads on the claims. Please refer to the 103 rejection section of this office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBA T ROSARIO-APONTE whose telephone number is (571)272-9325.  The examiner can normally be reached on M to F; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ALBA T ROSARIO-APONTE/Examiner, Art Unit 3761                                                                                                                                                                                                        05/18/2021

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761